                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

                                              )
AARON GOINS et al.,                           )
                                              )
        Plaintiffs,                           )
                                              )
               v.                             )               No. 1:19-cv-489
                                              )
TITLEMAX OF VIRGINIA, INC. et al.,            )
                                              )
        Defendants.                           )
                                              )

                                  NOTICE OF REMOVAL

        Defendants TitleMax of Virginia, Inc., TitleMax of South Carolina, Inc., and TMX

Finance of Virginia, Inc. (collectively, “Defendants”) hereby remove the above-captioned

matter under 28 U.S.C. §§ 1441 and 1446 to this Court from the Guilford County General

Court of Justice, Superior Court Division.

        1.     The 264 plaintiffs identified in the Complaint attached as Exhibit A

(collectively, “Plaintiffs”) filed this action in Guilford County, North Carolina, on April 4,

2019.

        2.     Plaintiffs served Defendants with the Complaint and Summonses on April

11, 2019. True and accurate copies of the Complaint and Summonses are attached as

Exhibits A and B, respectively.

        3.     Plaintiffs “are each North Carolina residents.” (Compl. ¶ 1.)

        4.     Defendant TitleMax of Virginia, Inc. (“TitleMax of Virginia”) is a Delaware

corporation with corporate offices in Georgia. It has no North Carolina presence.

        5.     Defendant TitleMax of South Carolina, Inc. (“TitleMax of South Carolina”) is

a South Carolina corporation with corporate offices in Georgia. It has no North Carolina

presence.




        Case 1:19-cv-00489-LCB-JLW Document 1 Filed 05/10/19 Page 1 of 7
       6.     Defendant TMX Finance of Virginia, Inc. (“TMX Finance of Virginia”) is a

Delaware corporation with corporate offices in Georgia. It has no North Carolina presence.

       7.     This Court has jurisdiction over this action under 28 U.S.C. § 1332(a).

Complete diversity exists between Plaintiffs and Defendants, and the amount in

controversy exceeds $75,000.        The amount in controversy is established in three

independently sufficient ways: (1) Plaintiffs’ demands for relief, particularly when

considering their requests for punitive damages and attorneys’ fees; (2) Plaintiffs’ demands

for relief combined with Defendants’ compulsory counterclaims; and (3) Plaintiffs’ claims

combined with the underlying transaction histories of many Plaintiffs.

       8.     Plaintiffs generally allege that they “entered into one or more title loan

transaction(s) with one or more of the Defendants” and that these transactions violate

various aspects of North Carolina law. (Compl. ¶ 1.)

       9.     Plaintiffs’ Complaint lists five “claim[s] for relief”:

                      Cause of Action                               Alleged Damages
 Count 1              “Violations of the North Carolina             “at least the sum of
 (Compl. ¶¶ 25–30)    Consumer Finance Act” (Compl. at 7)           $10,000.00” (Compl. ¶ 30)
 Count 2              “Violations of N.C.G.S. §24-1.1 et seq.”      “at least the sum of
 (Compl. ¶¶ 31–37)    (Compl. at 7)                                 $10,000.00 each” (Compl.
                                                                    ¶ 37)
 Count 3              “Violations of N.C.G.S. §75-1.1”              “treble damages” and
 (Compl. ¶¶ 38–43)    (Compl. at 8)                                 “reasonable attorneys’
                                                                    fees” (Compl. ¶¶ 42–43)
 Count 4              “Punitive Damages” (Compl. at 9)              “at least the sum of
 (Compl. ¶¶ 44–46)                                                  $10,000.00” (Compl. ¶ 46)
 Count 5              “Motion to Compel Arbitration”                None Specified
 (Compl. ¶¶ 47–49)    (Compl. at 9)

       10.    On the face of the Complaint, Plaintiffs each seek at least $70,000: $10,000

under Count 1 in “addition” to $10,000 under Count 2 (Compl. ¶ 36), both “treble[d]” to

$60,000 (Compl. ¶ 42), plus at least $10,000 in punitive damages (Compl. ¶ 46). Given




                                                2


       Case 1:19-cv-00489-LCB-JLW Document 1 Filed 05/10/19 Page 2 of 7
Plaintiffs’ allegations and claim that their damages are “at least” $70,000, the amount in

controversy for each Plaintiff likely exceeds $75,000.

       11.    Moreover, the punitive damages in dispute substantially exceed $10,000.

Under North Carolina law—which Plaintiffs argue applies here—“[p]unitive damages

awarded against a defendant shall not exceed three times the amount of compensatory

damages or two hundred fifty thousand dollars ($250,000), whichever is greater.” N.C. Gen.

Stat. § 1D-25. Plaintiffs each seek more than $20,000 in compensatory damages. (Compl.

¶¶ 30, 37.)

       12.    While Defendants deny that punitive damages would be legally or factually

appropriate here, Plaintiffs have alleged that Defendants engaged in “willful, wanton, and

malicious conduct” that caused “intentional, purposeful, and unlawful detriment to

Plaintiffs.” (Compl. ¶ 45.)

       13.    The amount in controversy also exceeds $75,000 when considering Plaintiffs’

request for “attorneys’ fees pursuant to N.C.G.S. § 75-16.” (Compl. ¶ 43.)

       14.    One or more Defendants also have compulsory counterclaims against

Plaintiffs who “entered into one or more title loan transaction(s) with one or more of the

Defendants.” (Compl. ¶ 1.) The amount in controversy in these counterclaims—which

seek, among other forms of relief, enforcement of the underlying loan agreements—exceed

$5,000, particularly when considering Defendants’ contractual right to attorneys’ fees spent

enforcing the terms of those agreements. See, e.g., Motor Vehicle Title Loan Agreement,

Promissory Note and Security Agreement between Plaintiff Kalisa Johnson and Defendant

TitleMax of Virginia ¶ 11 (Sept. 29, 2018) (“I [Kalisa Johnson] agree to pay Lender

[TitleMax of Virginia] reasonable attorneys’ fees and court costs if Lender brings suit to

enforce my obligations under this Note.”).




                                              3


       Case 1:19-cv-00489-LCB-JLW Document 1 Filed 05/10/19 Page 3 of 7
       15.    In addition, the underlying transaction histories reveal that many Plaintiffs

seek more than $10,000 under Count 1 (N.C. Consumer Finance Act) and Count 2 (N.C.

Gen. Stat. § 24-1.1).   Even if only some Plaintiffs’ claims placed more than $75,000 in

controversy, this Court would still have supplemental jurisdiction under 28 U.S.C. § 1367

over the remaining claims.

       16.    For example, Plaintiff Davie Dawkins has paid TitleMax of South Carolina

$27,972.27. Mr. Dawkins alleges in Count 1 that “Defendants shall not collect, receive, or

retain any principal or charges whatsoever with respect to the loan.” (Compl. ¶ 29.) Mr.

Dawkins paid $27,972.27 in principal or charges. This allegation alone places more than

$75,000 in controversy when considering Mr. Dawkins’ request for “treble damages

pursuant to N.C.G.S. § 75-1.1.” (Compl. ¶ 42.) In Count 2, Mr. Dawkins alleges that, “in

addition or in alternative to the penalties set forth in Chapter 53 [the N.C. Consumer

Finance Act] and Chapter 75, Defendants are subject to the penalties set forth in N.C.G.S.

§24-2, including without limitation, repayment of twice the amount of interest paid on the

unlawful loan.” (Compl. ¶ 36 (emphasis added).)

       17.    Additional examples of Plaintiffs for whom the underlying transaction

histories reveal that more than $10,000 is in controversy under Counts 1 and 2 include

Plaintiff Rayford Kimble, who paid TitleMax of South Carolina $21,954.34; Plaintiff Ethel

Jenkins, who paid TitleMax of South Carolina $19,141.21; and Plaintiff Lauren Grimsley,

who paid TitleMax of South Carolina $16,618.30.

       18.    This Court also has jurisdiction over this action under 28 U.S.C. § 1332(d).

There are more than 100 plaintiffs, the parties are at least minimally diverse, and the total

amount in controversy exceeds $5 million.




                                             4


       Case 1:19-cv-00489-LCB-JLW Document 1 Filed 05/10/19 Page 4 of 7
       19.       Venue is proper in this Court under 28 U.S.C. § 1441(a) because the Guilford

County General Court of Justice, Superior Court Division, is located within the Middle

District of North Carolina.

       20.       Pursuant to 28 U.S.C. § 1446(d), Defendants are promptly giving written

notice of this removal to all adverse parties and filing a copy of this Notice of Removal with

the Guilford County General Court of Justice Clerk of Court.

       21.       This Notice of Removal is timely filed under 28 U.S.C. § 1446(b) because

Defendants first received the initial pleading or summons on April 11, 2019, and they are

filing this Notice of Removal within 30 days of that date.

       22.       Defendants waive no right to arbitration that any Defendant has against

any Plaintiff.     To the contrary, each Defendant reserves the right to insist that all

arbitrable claims be referred to individual arbitration in accordance with the applicable

agreements to arbitrate.

       23.       Defendants will respond to Plaintiffs’ forecasted “Motion to Compel

Arbitration” at the appropriate time. (Compl. at 9.) Defendants take no position at this

time on that forecasted motion.

       Respectfully submitted this the 10th day of May, 2019.

                                            WOMBLE BOND DICKINSON (US) LLP

                                             /s/ Christopher W. Jones
                                            Christopher W. Jones, N.C. Bar No. 27265
                                            Samuel B. Hartzell, N.C. Bar No. 49256
                                            Scott D. Anderson, N.C. Bar No. 49044
                                            555 Fayetteville St., Suite 1100
                                            Raleigh, NC 27601
                                            Telephone: (919) 755-8173
                                            Facsimile: (919) 755-6180
                                            Email: Chris.Jones@wbd-us.com
                                                     Sam.Hartzell@wbd-us.com
                                                     Scott.D.Anderson@wbd-us.com




                                               5


       Case 1:19-cv-00489-LCB-JLW Document 1 Filed 05/10/19 Page 5 of 7
                             Counsel for Defendants TitleMax of
                             Virginia, Inc., TitleMax of South Carolina,
                             Inc., and TMX Finance of Virginia, Inc.




                               6


Case 1:19-cv-00489-LCB-JLW Document 1 Filed 05/10/19 Page 6 of 7
                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing Notice of Removal with the

Clerk of Court using the CM/ECF system.

       I hereby further certify that a copy of the foregoing Notice of Removal was served by

U.S. mail on the following counsel of record:

       Drew Brown
       James R. Faucher
       BROWN, FAUCHER, PERALDO & BENSON, PLLC
       822 N. Elm St., Suite 200
       Greensboro, NC 27401

       Counsel for Plaintiffs

       This the 10th day of May, 2019.

                                           WOMBLE BOND DICKINSON (US) LLP

                                            /s/ Christopher W. Jones
                                           Christopher W. Jones, N.C. Bar No. 27265
                                           Samuel B. Hartzell, N.C. Bar No. 49256
                                           Scott D. Anderson, N.C. Bar No. 49044
                                           555 Fayetteville St., Suite 1100
                                           Raleigh, NC 27601
                                           Telephone: (919) 755-8173
                                           Facsimile: (919) 755-6180
                                           Email: Chris.Jones@wbd-us.com
                                                    Sam.Hartzell@wbd-us.com
                                                    Scott.D.Anderson@wbd-us.com

                                           Counsel for Defendants TitleMax of
                                           Virginia, Inc., TitleMax of South Carolina,
                                           Inc., and TMX Finance of Virginia, Inc.




                                                7


       Case 1:19-cv-00489-LCB-JLW Document 1 Filed 05/10/19 Page 7 of 7
